  Case 18-05012         Doc 32     Filed 02/05/19 Entered 02/05/19 12:57:09              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-05012
         NISSA M FREEMAN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/23/2018.

         2) The plan was confirmed on 04/16/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/17/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-05012       Doc 32        Filed 02/05/19 Entered 02/05/19 12:57:09                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $3,300.00
       Less amount refunded to debtor                            $550.00

NET RECEIPTS:                                                                                     $2,750.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,652.72
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $119.90
    Other                                                                    $32.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,804.62

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE MEDICAL GROUP           Unsecured         184.00           NA              NA            0.00       0.00
BANK OF AMERICA                  Unsecured           0.00           NA              NA            0.00       0.00
CAINE & WEINER                   Unsecured         288.00           NA              NA            0.00       0.00
CAPITAL ONE                      Unsecured         493.00           NA              NA            0.00       0.00
Cavalry Portfolio Services       Unsecured         350.00           NA              NA            0.00       0.00
CAVALRY SPV I                    Unsecured           0.00        350.07          350.07           0.00       0.00
CBCS                             Unsecured         215.00           NA              NA            0.00       0.00
CHICAGO FAMILY HEALTH CNTR       Unsecured         584.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         900.00        862.50          862.50           0.00       0.00
COMMONWEALTH EDISON              Unsecured         305.45        162.74          162.74           0.00       0.00
Credit Bureau Services           Unsecured         249.00           NA              NA            0.00       0.00
DSNB MACYS                       Unsecured         288.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         519.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         292.00           NA              NA            0.00       0.00
FRONTIER COMMUNICATIONS          Unsecured         376.00           NA              NA            0.00       0.00
GM FINANCIAL                     Secured       11,600.00     19,037.00        19,037.00        399.44     545.94
GM FINANCIAL                     Unsecured      7,437.00         768.61          768.61           0.00       0.00
ICS Inc                          Unsecured         191.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority           45.00         44.00           44.00           0.00       0.00
LVNV FUNDING                     Unsecured         333.00        333.71          333.71           0.00       0.00
MERCHANTS CR                     Unsecured      5,516.00            NA              NA            0.00       0.00
MERCHANTS CR                     Unsecured         413.00           NA              NA            0.00       0.00
MIDWEST DIAGNOSTIC PATHOLOGY     Unsecured         214.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE                Unsecured      1,000.00       1,221.42        1,221.42           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         200.00        215.92          215.92           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         284.00        284.01          284.01           0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured           0.00           NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured           0.00           NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured           0.00           NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured           0.00           NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-05012          Doc 32     Filed 02/05/19 Entered 02/05/19 12:57:09                  Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim        Claim        Principal        Int.
Name                                Class    Scheduled      Asserted     Allowed         Paid           Paid
US DEPT OF ED FEDLOAN            Unsecured           0.00           NA           NA            0.00         0.00
US DEPT OF ED FEDLOAN            Unsecured           0.00           NA           NA            0.00         0.00
US DEPT OF ED FEDLOAN            Unsecured           0.00           NA           NA            0.00         0.00
US DEPT OF ED FEDLOAN            Unsecured           0.00           NA           NA            0.00         0.00
US DEPT OF ED FEDLOAN            Unsecured           0.00           NA           NA            0.00         0.00
US DEPT OF EDUCATION             Unsecured     55,018.00     55,139.54     55,139.54           0.00         0.00


Summary of Disbursements to Creditors:
                                                              Claim          Principal                Interest
                                                            Allowed              Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00               $0.00                  $0.00
      Mortgage Arrearage                                     $0.00               $0.00                  $0.00
      Debt Secured by Vehicle                           $19,037.00             $399.44                $545.94
      All Other Secured                                      $0.00               $0.00                  $0.00
TOTAL SECURED:                                          $19,037.00             $399.44                $545.94

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                $0.00                $0.00
       Domestic Support Ongoing                               $0.00                $0.00                $0.00
       All Other Priority                                    $44.00                $0.00                $0.00
TOTAL PRIORITY:                                              $44.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                             $59,338.52                 $0.00                $0.00


Disbursements:

       Expenses of Administration                              $1,804.62
       Disbursements to Creditors                                $945.38

TOTAL DISBURSEMENTS :                                                                          $2,750.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-05012         Doc 32      Filed 02/05/19 Entered 02/05/19 12:57:09                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
